     6:19-cv-00338-JFH Document 114 Filed in ED/OK on 08/19/20 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF OKLAHOMA

DEBORAH GRAY, as Next Friend of                  )
REBECAH BANUELOS,                                )
                                                 )
                       Plaintiffs,               )
                                                 )
v.                                               )   Case No. 19-CV-338-JFH
                                                 )
ACADIA HEALTHCARE COMPANY, INC.,                 )
ROLLING HILLS HOSPITAL, LLC,                     )
                                                 )
                       Defendants.               )

                                     O R D E R

         This matter comes before the Court on Defendants’ Motion for

Order Permitting Deposition of Rebecah Banuelos, an Incarcerated

Person     (Docket      Entry   #95).     This   Motion   was     referred   to   the

undersigned for disposition by United States District Judge John

F. Heil, III, by Minute Order entered July 9, 2020.

         Defendants merely seek an order from the Court pursuant to

Federal Rule of Civil Procedure 30(a)(2)(B) to depose Rebecah

Banuelos, who is reportedly incarcerated in Bernalillo County

Jail, in Albuquerque, New Mexico. Although Plaintiff Deborah Gray

commenced the action, Defendants contend that Ms. Banuelos is the

real party in interest and has been designated by Plaintiff as a

person having information pertinent to the issues in the case, has

signed discovery responses in the case, and is likely to testify

at   a    trial    of    this   matter.    Defendants     argue    Ms.   Banuelos’s

deposition        is    clearly   within     the     scope   of     discovery     and
      6:19-cv-00338-JFH Document 114 Filed in ED/OK on 08/19/20 Page 2 of 3



proportional to the needs of the case, as only Ms. Banuelos has

direct information regarding the allegations raised in the lawsuit

and her alleged damages.

       Plaintiff has no objection to the taking of Ms. Banuelos’s

deposition in this matter. However, in her response to Defendants’

Motion, Plaintiff raises objections to the timing and scope of the

deposition. She maintains that although Ms. Banuelos is currently

in custody awaiting criminal charges, she is also enrolled in a

court-ordered,       short-term    treatment    program    related    to      the

physical and emotional injuries she suffered as a result of the

allegations raised in this lawsuit. Plaintiff requests that any

order allowing for Ms. Banuelos’s deposition direct that the

deposition be scheduled on a date after the completion of her

court-ordered treatment. To the extent Defendants plan to question

Ms.    Banuelos    regarding   issues   impacting    her   pending   criminal

charges, Plaintiff also objects to the scope of the deposition.1

       With regard to the taking of a deposition, Federal Rule of

Civil Procedure 30(a)(2)(B) requires that to take a deposition

“[a] party must obtain leave of court, and the court must grant

leave to the extent consistent with Rule 26(b)(1) and (2) . . . if

the deponent is confined in prison.” Even if the deponent confined

in prison is a plaintiff, leave of court is required to depose the



       1  In her response, Plaintiff states she plans to file a separate
motion for a protective order specific to the scope of the deposition.

                                        2
   6:19-cv-00338-JFH Document 114 Filed in ED/OK on 08/19/20 Page 3 of 3



prisoner plaintiff. See Ashby v. McKenna, 331 F.3d 1148, 1150 (10th

Cir. 2003).

        This Court finds Defendants are entitled to the requested

leave to take the deposition of Ms. Banuelos in this action

pursuant to Federal Rule of Civil Procedure 30(a)(2)(B). Any

request by Plaintiff for the Court to impose restrictions on the

date and scope of the deposition is either premature and/or shall

be filed as an appropriate motion under Rule 26(c). However, this

Court    expects   the   parties   to       cooperate   in   good   faith   when

coordinating a date for the deposition, balancing Ms. Banuelos’s

treatment needs with the current deadlines in the case.

        IT IS THEREFORE ORDERED that Defendants’ Motion for Order

Permitting Deposition of Rebecah Banuelos, an Incarcerated Person

(Docket Entry #95) is hereby GRANTED.

        IT IS SO ORDERED this 19th day of August, 2020.




                                   _____________________________
                                   KIMBERLY E. WEST
                                   UNITED STATES MAGISTRATE JUDGE




                                        3
